Citation Nr: 0308736	
Decision Date: 05/08/03    Archive Date: 05/20/03

DOCKET NO.  98-08 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Whether a rating decision dated in August 1991 that 
denied the veteran's claim for service connection for a 
psychiatric disorder contained clear and unmistakable error 
(CUE).

2.  Entitlement to an effective date prior to October 25, 
1996, for the award of a total disability rating based on 
individual unemployability.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1967, and from June 1971 to July 1989.  This appeal 
comes before the Board of Veterans' Appeals on appeal from 
rating decisions of the Department of Veterans Affairs (VA), 
Washington, D.C., regional office (RO).

In July 2002 the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.

The issues of entitlement to an effective date prior to 
October 25, 1996, for the award of a total disability rating 
based on individual unemployability, and whether new and 
material evidence has been submitted to reopen a claim for 
service connection for a psychiatric disorder, will be 
addressed in the REMAND portion of this decision.

(The Board notes that a February 2000 decision by the Board 
included a remand of the issue of entitlement to 
reimbursement of medical expenses incurred from August 1992 
to July 1996.  The remand directed the RO to issue a 
statement of the case (SOC) on that issue pursuant to 
Manlincon v. West, 12 Vet. App. 238 (1999).  Review of the 
record indicates that the SOC has not been issued, and thus 
the Board has no jurisdiction of this issue at this time.)


FINDINGS OF FACT

1.  In an August 1991 rating decision, the RO denied service 
connection for a psychiatric disorder.  The veteran was 
advised of this decision, and of his appellate rights, but he 
never appealed this rating decision.

2.  The evidence of record does not show that the August 
1991, rating decision was based on incorrectly applied 
statutes or regulations; that the correct facts, as they were 
then known, were not before the RO at the time of the 
decision; or that there was any error in the RO's decision 
which, if not made, would have manifestly changed the outcome 
of the decision.


CONCLUSION OF LAW

The August 1991 rating decision that denied service 
connection for a psychiatric disorder was not clearly and 
unmistakably erroneous and is final.  38 U.S.C.A. 7105 (West 
1991); 38 C.F.R. §§ 3.104, 3.105, 19.129, 19.192 (1991); 
currently 38 U.S.C.A. 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.105, 20.200, 20.302(a), 20.1103 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
This law redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  In Livesay v. Principi, 15 Vet. App. 165 
(2001), the Court noted that a CUE claim is not a claim for 
benefits, but rather is a collateral attack on a final 
decision.  Thus, one requesting reversal or revision on the 
basis of CUE is not a claimant within the meaning of the VCAA 
and therefore, the notice and development provisions of the 
VCAA do not apply to claims based on CUE.  
In an August 1991 rating decision, the RO denied service 
connection for a psychiatric disorder.  The veteran was 
advised of this decision, and of his appellate rights, but he 
never appealed this rating decision.

The August 1991 rating decision has become final.  38 
U.S.C.A. 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.105, 19.129, 
19.192 (1991); currently 38 U.S.C.A. 7105 (West 2002); 38 
C.F.R. §§ 3.104, 3.105, 20.200, 20.302(a), 20.1103 (2002).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all VA field offices as to written conclusions based on 
evidence on file at the time the veteran is notified of the 
decision.  38 C.F.R. § 3.104(a) (2002).  Such a decision is 
not subject to revision on the same factual basis except by a 
duly constituted appellate authority, or except as provided 
in 38 C.F.R. § 3.105 (2002), which, the Board notes, is the 
regulation that addresses claims for CUE in final rating 
decisions.

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  For the purpose of authorizing 
benefits, the rating or other adjudicative decision which 
constitutes a reversal of a prior decision on the grounds of 
CUE has the same effect as if the corrected decision had been 
made on the date of the reversed decision.  38 C.F.R. § 
3.105(a) (2002).

In order for CUE to exist, the Court has stated that:

(1) "[e]ither the correct facts, as they 
were known at the time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at the time 
were incorrectly applied," (2) the error 
must be "undebatable" and of the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court stated 
that CUE is the kind of legal or factual error that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Id. at 43.  To reasonably raise CUE, there must be 
some degree of specificity as to what the alleged error is, 
and unless it is the kind of error that, if true, would be 
CUE on its face, persuasive reasons must be given as to why 
the result would have been manifestly different but for the 
error.  Id. at 44. 

In the present case, the veteran essentially contends that 
the RO erred in not granting his claim for service connection 
for a psychiatric disorder in August 1991.  He notes that the 
service medical records include a notation of treatment for 
anxiety neurosis and a March 1991 VA examination diagnosed 
schizophrenia.  The veteran contends that the statement in 
the August 1991 rating decision that "the last psychiatric 
examination in service made no diagnosis regarding the 
veteran's mental status," and that the March 1991 
examination did not contain a "final diagnosis" represents 
CUE. 

The service medical records include a February 1980 
psychiatric consultation that found that the veteran had a 
severe personality disorder profile, and that he did not have 
clinical evidence of psychosis, organic defect or disease.  
An August 1981 medical record diagnosed anxiety reaction.  A 
June 1988 medical examination report noted normal psychiatric 
examination.

Review of the March 1991 VA examination reveals that the 
examiner described the veteran's complaints of auditory 
hallucinations and also stated that he had "no other 
particular signs of schizophrenia, no ideas of reference, no 
paranoid tendencies, and no feeling of having a special 
relationship to God, etc."  The examiner stated that:

...the diagnosis is not clear.  He has 
persistent auditory hallucinosis which is 
troubling, so a diagnosis of schizophrenia 
probably is the most likely correct 
diagnosis.  Some of the other adjunct 
symptoms of schizophrenia are not present 
however, but this will be the working 
diagnosis for him.  He has slight social 
and industrial disability resulting from 
this.

It is clear that the veteran's allegation of CUE in a prior 
rating decision is based on the record and law that existed 
at the time of the prior adjudication.  However, the veteran 
has not argued that the correct facts, as they were known at 
the time, were not before the adjudicator.  He does argue 
that the RO mischaracterized the findings of the VA 
examiner's March 1991 report and did not properly weigh the 
in-service findings.  However, a review of the evidence does 
not reveal the type of error that would arise to the level of 
CUE.  The August 1991 rating decision did note the August 
1981 notation of anxiety reaction, it merely stressed other 
findings that the veteran did not have an acquired 
psychiatric disorder.  There was a subsequent examination in 
service that noted a normal psychiatric system.  The March 
1991 VA examination report cited by the veteran is somewhat 
ambiguous in its language, and the RO's statement that no 
final diagnosis was made is a reasonable interpretation of 
the of the record as it existed at that time.  In fact, the 
examination report suggests that all elements of 
schizophrenia were not present and that the diagnosis of 
schizophrenia was a working diagnosis.  Even assuming, 
without conceding that a diagnosis of schizophrenia was made 
in the March 1991 examination report, the result of the 
August 1991 rating decision would not have been manifestly 
different but for the error since a diagnosis of a psychosis 
first made nearly two years after separation from service 
would not result in a presumption of in-service incurrence.  

Based on these findings, the RO determined that service 
connection for a psychiatric disorder was not established.  
This kind of decision requires weighing and evaluation of the 
evidence.  As a matter of law, clear and unmistakable error 
must be undebatable and cannot exist where the determination 
involves the weighing and evaluation of evidence.  The RO's 
interpretation of the meaning and significance of the in-
service findings and the March 1991 VA examination report was 
a reasonable application of the evidence under the 
circumstances.  It may not be said that the findings from the 
VA physical examination or other evidence of record in 1991 
was such to compel the rating agency to find that service 
connection for a psychiatric disorder should be granted.  

The Board is sympathetic to the veteran's claim and 
contentions on appeal, but the fact remains that the veteran 
had an opportunity to ask the RO to re-weigh the evidence and 
re-consider the original decision in 1991 by initiating and 
perfecting an appeal of the decision rendered in August 1991.  
Unfortunately, he failed to do so.  As explained above, he 
has not pointed to any error of fact or any error in the 
application of the law which is such that it would compel the 
conclusion that the result would have been manifestly 
different but for the error.  In this case, the facts are not 
in dispute, and application of the law to the facts was 
reasonably exercised by the rating agency in 1991.  The Board 
thus concludes that there was no CUE in the August 1991 
rating decision.  Where there is no entitlement under the law 
to the benefit sought, the claim fails, and the appeal must 
be terminated.  Sabonis v. Brown, 6 Vet. App. 426 (1994); see 
also Luallen v. Brown, 8 Vet. App. 92, 96 (1995).


ORDER

The August 1991 rating decision that denied service 
connection for a psychiatric disorder was not clearly and 
unmistakably erroneous.


REMAND

As noted above, a significant change in the law occurred 
during the pendency of this appeal when, on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); 
see 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  VA also has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2002).  

Review of the claims file reveals that after the SOCs 
pertaining to the issues of entitlement to an effective date 
prior to October 25, 1996, for the award of a total 
disability rating based on individual unemployability, and 
whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder were issued prior to the enactment of VCAA.  Thus, 
no SOC or supplemental statement of the case (SSOC) of record 
contains any reference to the VCAA, either the statute or the 
implementing regulations.  Moreover, the veteran has not been 
notified of the evidence he needed to supply and what VA 
would do in order to assist him with his claims.  
Additionally, there is no VCAA letter in the claims folder.  
Accordingly, the Board finds that VA has not satisfied its 
duty under the VCAA to notify and assist the appellant with 
regards to his claims of entitlement to an effective date 
prior to October 25, 1996, for the award of a total 
disability rating based on individual unemployability, and 
whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the VCAA.  
In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision on 
those issues at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

Accordingly, the Board finds that the case must be remanded 
to the RO for the following action:

The RO must review the claims file and ensure 
that all notification and development action 
required by the VCAA is completed.  The RO 
should ensure that the notification 
requirements and development procedures 
contained in the VCAA are fully complied with 
and satisfied.  In particular, the RO should 
inform the appellant of the type of evidence 
required from him to substantiate his claims 
for entitlement to an effective date prior to 
October 25, 1996, for the award of a total 
disability rating based on individual 
unemployability, and whether new and material 
evidence has been submitted to reopen a claim 
for service connection for a psychiatric 
disorder.  The appellant should also be 
informed that the RO will assist him in 
obtaining identified evidence, should he 
require such assistance.  

After the above requested action has been completed, the RO 
should review the appellant's claims for entitlement to an 
effective date prior to October 25, 1996, for the award of a 
total disability rating based on individual unemployability, 
and whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.  If the benefits sought on appeal remain denied, a 
supplemental statement of the case should be furnished to the 
appellant, and he should be afforded the appropriate period 
of time to respond.  Thereafter, the case should be returned 
to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



